     Case 8:20-cv-02134-CJC-ADS Document 19 Filed 05/07/21 Page 1 of 3 Page ID #:73




 1    EDELSBERG LAW, P.A.
      Scott Edelsberg, Esq. (CA Bar No. 330990)
 2    20900 NE 30th Ave, Suite 417
      Aventura, FL 33180
 3    Telephone: 305-975-3320
      scott@edelsberglaw.com
 4
      SHAMIS & GENTILE, PA
 5    Joshua Moyer, Esq. (CA Bar No. 259908)
      401 W. A Street, Suite 200
 6    San Diego, CA 92101
      Telephone: (305) 479-2299
 7    jmoyer@shamisgentile.com
 8    Counsel for Plaintiff and Proposed Class
 9                      IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11
      ARTHUR VEGA,                                Case No.
12    individually and on behalf of all others
      similarly situated,                         CLASS ACTION
13
                  Plaintiff,                      JOINT STIPULATION OF
14                                                DISMISSAL
      vs.
15
      MONEX PLACE WELLNESS, INC.
16    d/b/a MR NICE GUY,
      a California corporation,
17
                  Defendant.
18
19

20

21

22

23

24

25

26
27

28
                                 JOINT STIPULATION OF DISMISSAL
     Case 8:20-cv-02134-CJC-ADS Document 19 Filed 05/07/21 Page 2 of 3 Page ID #:74




             Plaintiff, Arthur Vega, and Defendant, Monex Place Wellness, Inc. d/b/a Mr
 1

 2    Nice Guy, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby
 3
      stipulate to the dismissal of this action as follows:
 4
             1. All claims of the Plaintiff, Arthur Vega, individually, are hereby dismissed
 5

 6               with prejudice, with each party to bear their own fees and costs.
 7
             2. All claims of any unnamed member of the alleged class are hereby dismissed
 8
                 without prejudice.
 9

10    Date: May 7, 2021
11    Respectfully Submitted:
12
      Shamis & Gentile, P.A.
13    /s/ Joshua Moyer
14    Joshua Moyer, Esq.
      CA Bar No. 259908
15    jmoyer@shamisgentile.com
      401 W. A Street, Suite 200
16    San Diego, CA 92101
17    Telephone: 305-479-2299

18    Counsel for Plaintiff and the Class.
19
      Michel & Associates, P.C.
20    /s/Konstadinos T. Moros
21
      Konstadinos T. Moros, Esq.
      kmoros@michellawyers.com
22    CA Bar No. 306610
      180 East Ocean Blvd., Suite 200
23
      Long Beach, CA 90802
24    Telephone: 562-216-4444
25
      Counsel for Defendant.
26
27

28
                                  JOINT STIPULATION OF DISMISSAL
     Case 8:20-cv-02134-CJC-ADS Document 19 Filed 05/07/21 Page 3 of 3 Page ID #:75




                                              Certificate of Service
 1
             I hereby certify that on May 07, 2021, I electronically filed the foregoing
 2
      document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
 3
      document is being served this day on all counsel identified below via transmission of
 4
      Notices of Electronic Filing generated by CM/ECF or in some other authorized
 5
      manner.
 6

 7
      Respectfully submitted,
 8
      By:    /s/ Joshua Moyer
 9           Joshua Moyer, Esq.
10           CA Bar # 259908
11    Attorneys for Plaintiff and the Class
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                              3
                                 JOINT STIPULATION OF DISMISSAL
